Name: Commission Regulation (EC) No 1390/98 of 30 June 1998 amending Regulation (EC) No 1486/95 opening and providing for the administration of a tariff quota in the pigmeat sector
 Type: Regulation
 Subject Matter: animal product;  EU finance;  trade;  tariff policy
 Date Published: nan

 ¬ ¬EN Official Journal of the European CommunitiesL 187/28 1. 7. 98 COMMISSION REGULATION (EC) No 1390/98 of 30 June 1998 amending Regulation (EC) No 1486/95 opening and providing for the administration of a tariff quota in the pigmeat sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV.6 negotiations (1), and in particular Article 1 thereof, Whereas Commission Regulation (EC) No 1486/95 (2), as last amended by Regulation (EC) No 1244/97 (3), opened quotas for a specific period; whereas, in the framework of the World Trade Organisation, the Commission committed itself to increasing tariff quotas for certain products in the pigmeat sector; whereas, it is necessary to specify the new quantities covered by the import arrange- ments and to ensure that imports of the quantities referred to in the Annex are spread over the period 1 July 1998 to 30 June 1999; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1486/95 is hereby amended as follows: 1. in Article 1, first subparagraph, For the period from 1 July 1997 to 30 June 1998 is replaced by For the period 1 July 1998 to 30 June 1999; 2. Annex I is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on 1 July 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 146, 20. 6. 1996, p. 1. (2) OJ L 145, 29. 6. 1995, p. 58. (3) OJ L 173, 1. 7. 1997, p. 80. ¬ ¬EN Official Journal of the European Communities L 187/291. 7. 98 ANNEX ANNEX I Group No CN code Product description Customs duty ECU/tonne Quantities in tonnes G2 ex 0203 19 55 ex 0203 29 55 Loins and hams boneless, fresh, chilled or frozen 250 22 667 G3 ex 0203 19 55 ex 0203 29 55 Tenderloin fresh, chilled or frozen 300 3 333 G4 1601 00 91 Sausages, dry or for spreading, uncooked 747 1 8001601 00 99 Other sausages 502 G5 1602 41 10 Other prepared or preserved meat, meat offal or blood 784 3 660 1602 42 10 646 1602 49 11 784 1602 49 13 646 1602 49 15 646 1602 49 19 428 1602 49 30 375 1602 49 50 271 G6 0203 11 10 Carcases and half-carcases fresh, chilled 268 9 000 0203 21 10 or frozen G7 0203 12 11 Cuts of domestic swine, fresh, chilled or frozen, with or without bone. Excluding tenderloin presented alone 389 3 300 0203 12 19 300 0203 19 11 300 0203 19 13 434 0203 19 15 233 ex 0203 19 55 434 0203 19 59 434 0203 22 11 389 0203 22 19 300 0203 29 11 300 0203 29 13 434 0203 29 15 233 ex 0203 29 55 434 0203 29 59 434